Citation Nr: 0737811	
Decision Date: 11/30/07    Archive Date: 12/06/07

DOCKET NO.  04-07 505A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for residuals of cold 
injuries to the hands.


REPRESENTATION

Appellant represented by:	Eastern Paralyzed Veterans 
Association


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1948 to July 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision by the 
Philadelphia, Pennsylvania Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The case was remanded 
for additional development in September 2005.

In March 2004, the RO received the veteran's TDIU claim.  In 
an April 2004 rating decision, the RO granted a TDIU, 
effective from August 6, 2002.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  No residuals of cold injuries to the hands are 
demonstrated.


CONCLUSION OF LAW

Residuals of cold injuries of the hands were not incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1110, 1154, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.326 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.159, 3.326(a), and 
as interpreted by the United States Court of Appeals for 
Veterans Claims (hereinafter "the Court") have been 
fulfilled by information provided to the veteran by 
correspondence dated in December 2002, July 2003, and 
October 2005.  Those letters notified the veteran of VA's 
responsibilities in obtaining information to assist in 
completing his claim, identified the veteran's duties in 
obtaining information and evidence to substantiate his claim, 
and requested that he send in any evidence in his possession 
that would support his claim.  (See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 
110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 
(2006).

During the pendency of this appeal, the Court in 
Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), found that the VCAA notice 
requirements applied to all elements of a claim.  The notice 
requirements pertinent to the issues addressed in this 
decision have been met and all identified and authorized 
records relevant to this matter have been requested or 
obtained.  Because of the decision in this case any 
deficiency in the initial notice to the veteran of the duty 
to notify and duty to assist in claims involving a disability 
rating and an effective date for the award of benefits is 
harmless error. 

Further attempts to obtain additional evidence would be 
futile.  The Board finds the available medical evidence is 
sufficient for an adequate determination. Several VA 
examinations addressing the question at issue are of record. 
There has been substantial compliance with all pertinent VA 
law and regulations and to move forward with the claim would 
not cause any prejudice to the appellant.


Factual Background

The service medical records show that in December 1950, the 
veteran was diagnosed with frostbite of the feet and hands.  
The veteran was admitted into the hospital for record 
purposes only while awaiting transfer and no definitive 
treatment was given.  He was transferred to a second facility 
where he received treatment for the left heel.

In July 1996, the veteran underwent a VA examination for his 
feet.  The examiner noted that the veteran complained of 
numbness in both hands.  There was no diagnosis as to his 
hands.

A July 2002 statement from L.P., the veteran's friend of 58 
years, showed that L.P. received letters from the veteran 
while the veteran was in the service.  The veteran stated 
that in the middle of winter, he had only battle jackets and 
light clothing to wear.  He was constantly cold and had 
numbness and pain in his hands and feet from the ice and 
snow.  When the veteran returned from service, L.P. stated 
that he heard the veteran complain of pain in his hands and 
feet.  The veteran stated that the pain was due to severe 
frostbite.

A July 2002 statement from R.R., the veteran's friend from 
high school, showed that R.R. also received letters from the 
veteran while the veteran was in the service.  The veteran 
described the severe conditions he experienced while in 
Korea, such as the intense cold and lack of appropriate 
clothing he had in the winter.  He stated that the military 
had not issued cold weather clothing because it was 
unprepared for such severe weather in Korea.  The veteran's 
hands and feet were exposed to ice and snow and became numb 
and swollen from frostbite.  The veteran stated that he was 
in constant pain from his frozen hands and feet and often had 
to go to sick bay for this condition.  R.R. noticed that when 
the veteran returned from service, he used a cane to walk and 
was not able to move his hands and feet because of pain.

In August 2002, the RO received a letter from a private 
physician, D.C., M.D., dated in July 2002, which stated that 
his office medical records revealed the veteran was stationed 
in Korea in 1950 in sub-zero weather without proper clothing 
and suffered severe frostbite to his feet and hands from the 
weather and lack of protective clothing.  He was subsequently 
hospitalized for three months for these conditions and 
continued to suffer from pain, numbness and swelling of his 
feet and hands.  The physician stated that after review of 
the veteran's medical history and the trauma the veteran 
experienced in service, he opined that most likely, the 
veteran's conditions of pain, numbness, swelling and loss of 
full use of all his extremities were due to exposure to 
severe weather conditions and lack of protective clothing in 
the service.  He stated that the veteran's present 
disabilities were directly linked to frostbite in his hands 
and feet suffered from sub-zero exposure in Korea in the 
service.

In March 2003, the veteran underwent a VA examination wherein 
he reported having a frostbite injury in service that mainly 
affected his feet and somewhat his hands.  The examiner 
stated that he did not agree with the veteran's claim that 
his symptoms were related to a cold injury in service.  He 
observed that after leaving active duty, the veteran worked 
for many years as a milkman which required him to be out of 
doors in cold weather.  He stated that the veteran had 
diabetes and the symptoms the veteran suffered were a result 
of diabetic neuropathy.  The examiner knew of no relationship 
between cold injury residuals and diabetic neuropathy.  After 
noting that the veteran's handgrips were normal bilaterally, 
the examiner opined that the hands were not affected by cold 
injury in service.

In a July 2003 newsletter, the veteran was noted to have 
sustained a cold injury while in service during the Korean 
War.

In August 2003, the RO received the veteran's Protocol 
Examination History for Cold Injuries.  He stated that his 
hands were affected by cold injury.  In addition, he became 
aware of the cold injury because his feet and hands were 
numb.  He stated that he sought treatment at the time of the 
injury.  He indicated he received treatment at the VA 
hospital in Philadelphia, Pennsylvania after service for 
approximately four months.  A request for records to the VA 
hospital in Philadelphia revealed no treatment records for 
the veteran except for Compensation and Pension exams from 
1952 to the present.

In August 2003, the veteran underwent a VA cold injury 
examination.  The veteran reported progressive numbness in 
his hands.  The examiner noted severe atrophy of the first 
dorsal interossei of both hands.  It was noted that the hand 
grip strength was markedly reduced, and there was atrophy of 
the hand muscles.  It was observed that the brachioradialis 
reflex was depressed and absent.  The examiner opined that 
the veteran had polyneuropathy, and more likely than not a 
majority of the polyneuropathy was diabetic in nature.  While 
the examiner noted a component of frostbite neuropathy 
involving the veteran's left leg, there was no diagnosis as 
to the veteran's hands.

Medical records from a private hospital dated from September 
1991 to September 2003 show that the veteran received 
treatment for diabetic neuropathy in July 2003 from B.S., 
M.D.  The veteran reported dropping things with his hands.  
Physical examination revealed absent vibration sense in his 
left hand, but slightly present in the thumb.  He also had 
decreased vibration sense in his right hand.  The diagnosis 
was severe neuropathy and a scleroderma-like condition, which 
was noted to probably be associated with diabetes.

A July 2002 statement from L.D., the veteran's spouse, 
indicated that the veteran had always had trouble with his 
hands; he had never been able to wear his wedding band.  He 
could not tie his shoes, hold on to things, or button his 
shirt.  In an October 2006 statement, L.D. stated that the 
veteran's hands had gotten worse since 2004.  He could no 
longer write.  He needed both hands to hold a glass.  He had 
no feeling in his hands.

On VA examination in June 2007, the examiner observed that 
the skin of the veteran's hands was slightly thickened in a 
mild scleroderma-like fashion.  It was noted that the 
veteran's perception to pinprick was impaired to the level of 
the mid arm and would not be a manifestation of frostbite 
injury to his hands.  The examiner opined that a claim for 
residuals of frostbite injury of the hands was medically 
groundless as there was no history of any meaningful 
frostbite injury of the hands during military service.  He 
observed that it was not until the onset of diabetic 
neuropathy that the veteran began to have sensory symptoms of 
the hands, and he stated that those would be of no 
relationship to any frostbite injury.







Legal Criteria

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2007).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The Federal Circuit has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran. Service-connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary. The reasons for granting or denying 
service-connection in each case shall be recorded in full.  
38 U.S.C.A. § 1154(b).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2007).


Analysis

Based upon the evidence of record, the Board finds the 
neuropathy of the hands experienced by the veteran is not a 
residual of his exposure to cold conditions while serving in 
Korea.  In this matter, the Board finds the June 2007 VA 
examination persuasive.  The examiner reviewed the entire 
claims file including the veteran's service records.  He was 
also familiar with the veteran as he had examined the veteran 
previously in 2003.  In stating his opinion, the examiner 
discussed the various previous medical opinions available in 
the file as well as the veteran's work history both during 
and after active service.  He also carefully noted the 
previous neurologist opinions in the file.  The examiner 
found no present frostbite injury of the hands.  The Board 
finds this opinion to be of significant probative weight 
because it was based on the veteran's complete documented 
history including opinions rendered by a neurologist.

The Board considered the July 2002 letter from Dr. D.C. but 
finds it to be less persuasive than the June 2007 VA 
examination report.  Dr. D.C. did not review the claims file, 
and he did not access the veteran's military records.  He 
also offered his opinion as a general physician and did not 
review the neurology reports.  While Dr. D.C.'s letter is 
competent, it is not as probative as the June 2007 VA 
examination report because it was not based on the complete 
record.

The Board carefully considered the statements offered by 
L.P., R.R., and L.D.  These statements are all of value 
inasmuch as they provide confirmation of the extreme weather 
conditions the veteran faced serving in Korea and the 
problems he had with his hands after discharge.  However, 
neither L.P., R.R., nor L.D. are not licensed medical 
practitioners and are not competent to offer opinions on 
questions of medical causation or diagnosis.  Grottveit, 5 
Vet. App. 91; Espiritu, 2 Vet. App. 492.

The Board also considered the various articles about cold 
injuries that the veteran submitted for consideration.  
Unfortunately, none of the articles specifically discussed 
the veteran except for a July 2003 newsletter which included 
the veteran's account of his foot disorder.  However, the 
July 2003 newsletter did not address the veteran's hand 
disorder, and it did not provide a medical analysis.

In reaching its decision, the Board has taken into account 
that the veteran served in combat in Korea under very cold 
conditions. While the veteran may sincerely believe that his 
current problems he has with his hands are residuals of 
frostbite he experienced at that time, he is not a licensed 
medical practitioner and is not competent to offer opinions 
on questions of medical causation or diagnosis.  Grottveit, 5 
Vet. App. 91; Espiritu, 2 Vet. App. 492.  For the reasons set 
forth above, the Board finds that the preponderance of the 
evidence is against his claim and thus entitlement to service 
connection is not warranted.  38 U.S.C.A. §§ 1110, 1154, 
5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326.



ORDER

Entitlement to service connection for residuals of cold 
injuries to the hands is denied.



____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


